     Case 1:18-cv-09688-ALC-BCM Document 32 Filed 04/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               4/29/20
STEWART MARTIN,
              Plaintiff,                           18-CV-9688 (ALC) (BCM)
      -against-                                    ORDER
NEW YORK CITY TRANSIT
AUTHORITY, et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during the April 28, 2020 telephonic conference, it is

hereby ORDERED that:

   1. No later than May 1, 2020, defendant New York City Transit Authority shall file a letter,
      explaining its failure to appear at the April 28, 2020, telephonic conference.

   2. The deadlines set forth in the Initial Case Management Order dated December 17, 2019
      (Dkt. No. 22), as modified by the Court's Order dated March 17, 2020 (Dkt. No. 27), are
      further EXTENDED as follows:

          a. Initial Disclosures. Amtrak shall serve the disclosures required by Fed. R. Civ. P.
             26(a)(1), to the extent not already served, no later than May 12, 2020.

          b. Depositions. All depositions shall be completed no later than August 3, 2020.

          c. Fact Discovery. All remaining fact discovery shall be completed no later than
             August 31, 2020.

          d. Expert Discovery. Plaintiff shall appear for examination by a physician of
             defendants’ choice no later than September 18, 2020. Defendants shall designate
             their examining physician, and disclose that physician's availability in September
             2020, no later than August 28, 2020. Disclosure of expert evidence, including the
             identities and written reports of experts, as required by Fed. R. Civ. P.
             26(a)(2)(A), (B), or (C), shall be made no later than October 30, 2020. The
             disclosure of expert evidence intended solely to contradict or rebut expert
             evidence on the same subject matter disclosed by the opposing party shall be
             made no later than November 20, 2020. Depositions of experts shall be
             completed no later than December 18, 2020.

          e. Close of Discovery. All discovery must be completed no later than December 18,
             2020.
     Case 1:18-cv-09688-ALC-BCM Document 32 Filed 04/29/20 Page 2 of 2



          f. Status Conference. Judge Moses will conduct a status conference on June 17,
             2020, at 11:30 a.m. One week prior to that date, on June 10, 2020, the parties
             shall submit a joint status letter outlining the progress of discovery to date, as well
             as any settlement efforts.

   3. Compliance with Court Orders. The parties are reminded that this Court's Orders are
      orders, not suggestions. By Order dated December 17, 2019 (Dkt. No. 22), at ¶ 9, the
      Court directed the parties to submit a "joint status letter" in advance of the April 28, 2020
      conference. Instead, plaintiff submitted one letter (Dkt. No. 30) and defendant National
      Railroad Passenger Corporation d/b/a Amtrak submitted another (Dkt. No. 31). It was
      not clear which of these letters (if any) reflected the views of the other two defendants.
      The parties are advised that should they again submit individual letters when a joint letter
      is required, they will be stricken.

        PLEASE BE AWARE THAT, FOR THE DURATION OF THE COVID-19
        NATIONAL EMERGENCY, UNLESS OTHERWISE ORDERED BY THE
        COURT:

        Conferences and Hearings. All court conferences and hearings will be conducted
        by teleconference. Please treat the teleconference as you would treat a public
        court appearance.

        Remote Depositions. Pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all
        depositions in this action may be taken via telephone, videoconference, or other
        remote means, and may be recorded by any reliable audio or audiovisual means.
        This Order does not dispense with the requirements set forth in Fed. R. Civ. P.
        30(b)(5), including the requirement that, unless the parties stipulate otherwise,
        the deposition be "conducted before an officer appointed or designated under
        Rule 28," and that the deponent be placed under oath by that officer. For
        avoidance of doubt, a deposition will be deemed to have been conducted
        "before" an officer so long as that officer attends the deposition via the same
        remote means (e.g., telephone conference call or video conference) used to
        connect all other remote participants, and so long as all participants (including
        the officer) can clearly hear and be heard by all other participants.


Dated: New York, New York
       April 29, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                2
